DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a plurality of driving circuit”, which is inconsistent with the definition of plurality. As such, it should read “a plurality of driving circuits”.  Appropriate correction is required.
Claims 4 and 9 are objected to because of the following informalities:  Claims 4 and 9 recite “a plurality of output buffer”, which is inconsistent with the definition of plurality. As such, it should read “a plurality of output buffers”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder "an input circuit”, “a composite circuit”, and “an enable circuit” in claims 12 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “an input circuit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “receiving said pixel data” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “circuit” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12-13 and 17-18 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 8, 91 input circuit and Fig. 9-11 show unlabeled input circuits and Par. 0040-0049 disclose the structure, function, and connections of the input circuit. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “a composite circuit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “coupled to said input circuit, converting the voltage 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12-13 and 17-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 8, 93 input circuit and Fig. 9-11 show unlabeled composite circuits and Par. 0040-0049 disclose the structure, function, and connections of the composite circuit. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “an enable circuit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a generic placeholder coupled with functional language “coupled to said input circuit, converting the voltage level of said pixel data, and latching said converted pixel data” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “circuit” has no structure and is merely a generic placeholder for the actual structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12-13 and 17-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 8, 92 enable circuit and Fig. 9-11 show unlabeled enable circuits and Par. 0040-0049 disclose the structure, function, and connections of the enable circuit. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, US-20130076722.
In regards to claim 1, Choi discloses a source driver (Fig. 3, 130 data driver), comprising: a data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 
In regards to claim 2, Choi discloses said driving period is a scan period for a gate line (Fig. 6; Par. 0097-0100 the driving period DIPn applies data signals during a scan period of each gate line).
In regards to claim 3, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch) includes: a latch control circuit (Fig. 3, 131 shift register), outputting a control signal according to a set signal and a clock signal (Par. 0079 shift register outputting sampling signals according to a start and sync signal); and an input latch (Fig. 3, 133 latch), coupled to said latch control circuit, receiving said plurality of pixel data in said driving period, and latching said plurality of pixel data according to said control signal (Par. 0081 and 0081 receiving and latching RGB data).
In regards to claim 4, Choi discloses said plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer) include: a plurality of digital-to-analog converters (Fig. 3, 135 DAC), coupled to said plurality of level shifters, and generating a plurality of pixel signals according to said plurality of pixel data converted by said plurality of level 
In regards to claim 5, Choi discloses a gamma circuit (Fig. 3, Vgma gamma reference voltage), coupled to said plurality of digital-to-analog converts, generating a plurality of gamma signals, and said plurality of digital-to-analog converters selecting said plurality of gamma signals for generating said plurality of pixel signals according to said plurality of pixel data converted by said plurality of level shifters (Par. 0083 creating the analog data voltages for each pixel with specific grey scale levels, i.e. Vgma for each level, using Vgma).
In regards to claim 6, Choi discloses a source driver (Fig. 3, 130 data driver), comprising: a data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter), receiving a plurality of pixel data, converting the voltage levels of said plurality of pixel data, and latching said plurality of converted pixel data (Par. 0079-0081 receiving and storing RGB data); and a plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer), coupled to said data buffer circuit, and generating a plurality of source signals according to said plurality of converted pixel data (Par. 0084-0085 converting the level shifter data to source signals which are buffered and output to the data lines).
In regards to claim 7, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch) receives said plurality of pixel data, converts 
In regards to claim 8, Choi discloses said driving period is a scan period for a gate line (Fig. 6; Par. 0097-0100 the driving period DIPn applies data signals during a scan period of each gate line).
In regards to claim 9, Choi discloses said plurality of driving circuits (Fig. 3, 135 DAC + 136 output buffer) include: a plurality of digital-to-analog converters (Fig. 3, 135 DAC), coupled to said data buffer circuit, and generating a plurality of pixel signals according to said plurality of converted pixel data (Par. 0083 generating the analog data to be applied to the data lines); and a plurality of output buffer (Fig. 3, 136 output buffer), coupled to said plurality of digital-to-analog converters, and generating said plurality of source signals according to said plurality of pixel signals (Par. 0084-0085 buffering and outputting the data signals to the data lines).
In regards to claim 10, Choi discloses a gamma circuit (Fig. 3, Vgma gamma reference voltage), coupled to said plurality of digital-to-analog converts, generating a plurality of gamma signals, and said plurality of digital-to-analog converters selecting said plurality of gamma signals for generating said plurality of pixel signals according to said plurality of converted pixel data (Par. 0083 creating the analog data voltages for each pixel with specific grey scale levels, i.e. Vgma for each level, using Vgma).

In regards to claim 14, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: a latch control circuit (Fig. 3, 133 latch), outputting a control signal to said plurality of composite level shifters according to a set signal and a clock signal, and said plurality of composite level shifters latching said plurality of converted pixel data according to said control signal (Fig. 3, TP; Par. 0081 latching according to TP signal).
In regards to claim 15, Choi discloses said data buffer circuit (Fig. 3. 131 shift register + 132 input register + 133 latch + 134 level shifter) includes: an input latch (Fig. 3, 133 latch), coupled to said plurality of composite level shifters, and receiving and latching said plurality of pixel data (Par. 0081 receiving and latching DATAm); wherein said plurality of composite level shifters (Fig. 3. 132 input register + 133 latch + 134 level shifter) receive said plurality of pixel data latched by said input latch and convert the voltage levels of said plurality of pixel data (Par. 0082 expanding the voltage range of latched data).
In regards to claim 16, Choi discloses a composite level shifter (Fig. 3. 132 input register + 133 latch + 134 level shifter), converting the voltage level of data (Par. 0080-0082 receiving RGB data latching the RGB data and expanding the voltage range of the .
Allowable Subject Matter
Claims 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 12, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a source driver and specifically including “each of said composite level shifter includes: an input circuit, receiving said pixel data; a composite circuit, coupled to said input circuit, converting the voltage level of said pixel data, and latching said converted pixel data; and an enable circuit, coupled to said composite circuit, and controlling said composite circuit to latch said converted pixel data”.
In regards to claim  17, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a composite level shifter and specifically including “each of said composite level shifter includes: an input circuit, receiving said pixel data; a composite circuit, coupled to said input circuit, converting the voltage level of said pixel data, and latching said converted pixel data; and an enable circuit, coupled to said composite circuit, and controlling said composite circuit to latch said converted pixel data”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/8/21

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622